Title: To George Washington from David Galloway, 5 December 1783
From: Galloway, David
To: Washington, George


                        
                            Fredericksburg Decemr 5. 1783
                        
                        I have the Honor by Order of the Master, Wardens, and other Members of the Fredericksburg Lodge of Free and
                            accepted Masons, to inform you "that the Fraternity entertain the highest esteem and Brotherly Affection for your person,
                            that they put the greatest pleasure on your happy return to your native Country and beg leave to request the Honor of your
                            Excellency’s Company on Saturday the 27th Inst in Celebration of the Anniversay of St John—By Order of the Grand Master.
                        
                            David Galloway Secy
                        
                    